Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5,7-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind and mathematical concepts – mathematical calculations. 
	Regarding claim 1, with the exception of the recitation of the limitations ‘One or more machine readable storage media comprising instruction stored thereon, the instruction when executed by a machine’, the claim recites concepts performed in the human mind and mathematical concepts.
	A human can perform ‘obtain first telemetry data associated with a selected portion of a computing infrastructure, the selected portion including a first node and a first hardware component; obtain first metadata associated with the selected portion; input one or more telemetry inputs corresponding to the first telemetry data into a machine learning model; input one or more metadata inputs corresponding to the first metadata into the machine learning model’. The limitation ‘generate, from the machine learning model, a first robustness score for the first hardware component representing a health state of the first hardware component’ is directed to mathematical calculations.
	Step 2A: Prong two	
This judicial exception is not integrated into a practical application because the additional elements ‘One or more machine readable storage media comprising instruction stored thereon, the instruction when executed by a machine’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 
	
	Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element ‘One or more machine readable storage media comprising instruction stored thereon, the instruction when executed by a machine’ are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).

As for the limitations recited in claims 2-5,7-19, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.

	Regarding claim 20, with the exception of the recitation of the limitations ‘a memory; at least one processing device coupled to the memory’, the claim recites concepts performed in the human mind and mathematical concepts.
	A human can perform ‘obtain first telemetry data associated with a selected portion of a computing infrastructure, the selected portion including a first node and a first hardware component; obtain first metadata associated with the selected portion; input one or more telemetry inputs corresponding to the first telemetry data into a machine learning model; input one or more metadata inputs corresponding to the first metadata into the machine learning model’. The limitation ‘generate, from the machine learning model, a first robustness score for the first hardware component representing a health state of the first hardware component’ is directed to mathematical calculations.
	Step 2A: Prong two	
This judicial exception is not integrated into a practical application because the additional elements ‘a memory; at least one processing device coupled to the memory’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 
	
	Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element ‘a memory; at least one processing device coupled to the memory’ are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).

As for the limitations recited in claims 21-23, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.

Regarding claim 24, the claim recites concepts performed in the human mind and mathematical concepts.
	A human can perform ‘obtain first telemetry data associated with a selected portion of a computing infrastructure, the selected portion including a first node and a first hardware component; obtain first metadata associated with the selected portion; input one or more telemetry inputs corresponding to the first telemetry data into a machine learning model; input one or more metadata inputs corresponding to the first metadata into the machine learning model’. The limitation ‘generate, from the machine learning model, a first robustness score for the first hardware component representing a health state of the first hardware component’ is directed to mathematical calculations.
	Step 2A: Prong two	
This judicial exception is not integrated into a practical application because the additional elements ‘obtaining first telemetry data associated with a selected portion of a computing infrastructure, the selected portion including a first node and a first hardware component; obtaining first metadata associated with the selected portion’ is directed to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), in this case obtaining telemetry and metadata from computing infrastructure. 
	
	Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element ‘obtaining first telemetry data associated with a selected portion of a computing infrastructure, the selected portion including a first node and a first hardware component; obtaining first metadata associated with the selected portion’ are generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), in this case obtaining telemetry and metadata from computing infrastructure.

As for the limitations recited in claim 25, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.

There is no 101 rejection for claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-19 disclose a 'machine readable storage media'. The specification is silent as what devices constitute a 'machine readable storage media', which can include transitory propagation of signals in a broadest reasonable interpretation. This subject matter is non-statutory. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (USPN 20180024868A1) in view of Poothia et al. (USPN 20220083389A1).
As per claims 1,24, Mehta et al. discloses one or more machine readable storage media comprising instructions stored thereon, the instructions when executed by a machine (paragraph 0030 – non-transitory computer readable medium), cause the machine to: obtain first telemetry data associated with a selected portion of a computing infrastructure, the selected portion including a first node and a first hardware component (paragraph 0067 – metrics are identified and collected; paragraph 0017 – performance of computer resources, further disclosed in paragraph 0015, running workloads is measured through various metrics; the first node and hardware components are disclosed in paragraph 0015 – servers, memory, databases, network devices, etc); input one or more telemetry inputs corresponding to the first telemetry data into a machine learning model (paragraph 0022 – metrics are input into a model having machine learning functions); input one or more inputs corresponding into the machine learning model (paragraph 0022 – metrics are input into a model having machine learning functions); and generate, from the machine learning model, a first robustness score for the first hardware component representing a health state of the first hardware component (paragraph 0019 – a score indicated predicted performance).
Mehta et al. fails to explicitly state obtain first metadata associated with the selected portion and one or more metadata inputs corresponding to the first metadata. 
Mehta et al. does disclose performance of computer resources running workloads is measured through various metrics in paragraphs 0017,0019.
Poothia et al. discloses obtain first metadata associated with the selected portion and one or more metadata inputs corresponding to the first metadata in paragraph 0025 – data and/or metadata associated with computational workloads.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first metadata associated with the computation workloads of Poothia et al. in the metrics associated with the performance of the computer resources running workloads of Mehta et al. A person of ordinary skill in the art would have been motivated to make the modification because metadata associated with workloads are used to determine the proper environment for running specific components as disclosed in paragraph 0025.

As per claim 2, Mehta et al. discloses wherein a first telemetry data input and are associated with the first hardware component (paragraph 0067 – metrics are identified and collected; paragraph 0017 – performance of computer resources, further disclosed in paragraph 0015, running workloads is measured through various metrics; the hardware components are disclosed in paragraph 0015 – servers, memory, databases, network devices, etc) .
Mehta et al. fails to explicitly state a first metadata input.
Mehta et al. does disclose performance of computer resources running workloads is measured through various metrics in paragraphs 0017,0019.
Poothia et al. discloses a first metadata input in paragraph 0025 – data and/or metadata associated with computational workloads.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first metadata associated with the computation workloads of Poothia et al. in the metrics associated with the performance of the computer resources running workloads of Mehta et al. A person of ordinary skill in the art would have been motivated to make the modification because metadata associated with workloads are used to determine the proper environment for running specific components as disclosed in paragraph 0025.

As per claim 3, Mehta et al. discloses wherein a second telemetry data input and are associated with the first node (paragraph 0067 – metrics are identified and collected; paragraph 0017 – performance of computer resources, further disclosed in paragraph 0015, running workloads is measured through various metrics; the first node are disclosed in paragraph 0015 – servers, memory, databases, network devices, etc).
Mehta et al. fails to explicitly state a second metadata input.
Mehta et al. does disclose performance of computer resources running workloads is measured through various metrics in paragraphs 0017,0019.
Poothia et al. discloses a second metadata input in paragraph 0025 – data and/or metadata associated with computational workloads.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second metadata associated with the computation workloads of Poothia et al. in the metrics associated with the performance of the computer resources running workloads of Mehta et al. A person of ordinary skill in the art would have been motivated to make the modification because metadata associated with workloads are used to determine the proper environment for running specific components as disclosed in paragraph 0025.

As per claim 4, Mehta et al. discloses wherein a third telemetry data input is associated with an interface of the first hardware component (paragraph 0067 – metrics are identified and collected; paragraph 0017 – performance of computer resources, further disclosed in paragraph 0015, running workloads is measured through various metrics; the hardware components are disclosed in paragraph 0015 – servers, memory, databases, network devices, etc).

As per claim 5, Mehta et al. discloses wherein the first hardware component is selected from a group comprising one or more processors, one or more memory devices, one or more storage devices, one or more network devices, and one or more accelerators (paragraph 0015 – servers, memory, databases, network devices, etc).

As per claim 8, Mehta et al. discloses receive the first telemetry data associated with the first node from a telemetry engine (paragraph 0020 – metrics are from data sources that are stored in data sets in a data warehouse and then retrieved; paragraph 0067 – metrics are identified and collected; paragraph 0017 – performance of computer resources, further disclosed in paragraph 0015, running workloads is measured through various metrics; the first node and hardware components are disclosed in paragraph 0015 – servers, memory, databases, network devices, etc).

As per claims 13,23, Mehta et al. discloses perform an analysis of the first robustness score; and determine whether a preventive action is to be triggered based on the analysis (paragraph 0038 – based on the score remedial measures are taken).

As per claim 14, Mehta et al. discloses generate a scheduling parameter to indicate types of workloads to be placed on the first node based on the analysis (paragraph 0033 – allocate computer resources to the workloads; the first node are disclosed in paragraph 0015 – servers, memory, databases, network devices, etc); and provide the scheduling parameter to an orchestrator to be used to determine a placement of a first workload on the first node (paragraph 0031 – computer resource scheduling and allocation of computer resources to execute computing jobs; paragraph 0033 – allocate and provision computer resources to the workloads; the first node are disclosed in paragraph 0015 – servers, memory, databases, network devices, etc).

As per claim 17, Mehta et al. discloses wherein the selected portion of the computing infrastructure includes one of the first hardware component, the first node, or two or more nodes in the computing infrastructure (paragraph 0067 – metrics are identified and collected; paragraph 0017 – performance of computer resources, further disclosed in paragraph 0015, running workloads is measured through various metrics; the first node and hardware components are disclosed in paragraph 0015 – servers, memory, databases, network devices, etc).

As per claim 20, Mehta et al. discloses a system comprising: a memory for storing a machine learning model (paragraph 0022 – metrics are input into a model having machine learning functions and paragraph 0030 – components of the system may be stored on a non-transitory computer readable medium); and at least one processing device coupled to the memory (paragraph 0030 – non-transitory computer readable medium and hardware processor), the processing device to: obtain first telemetry data associated with a selected portion of a computing infrastructure, the selected portion including a first node and a first hardware component (paragraph 0067 – metrics are identified and collected; paragraph 0017 – performance of computer resources, further disclosed in paragraph 0015, running workloads is measured through various metrics; the first node and hardware components are disclosed in paragraph 0015 – servers, memory, databases, network devices, etc); input one or more telemetry inputs corresponding to the first telemetry data into a machine learning model (paragraph 0022 – metrics are input into a model having machine learning functions); input one or more inputs corresponding into the machine learning model (paragraph 0022 – metrics are input into a model having machine learning functions); and generate, from the machine learning model, a first robustness score for the first hardware component representing a health state of the first hardware component (paragraph 0019 – a score indicated predicted performance).
Mehta et al. fails to explicitly state obtain first metadata associated with the selected portion and one or more metadata inputs corresponding to the first metadata. 
Mehta et al. does disclose performance of computer resources running workloads is measured through various metrics in paragraphs 0017,0019.
Poothia et al. discloses obtain first metadata associated with the selected portion and one or more metadata inputs corresponding to the first metadata in paragraph 0025 – data and/or metadata associated with computational workloads.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first metadata associated with the computation workloads of Poothia et al. in the metrics associated with the performance of the computer resources running workloads of Mehta et al. A person of ordinary skill in the art would have been motivated to make the modification because metadata associated with workloads are used to determine the proper environment for running specific components as disclosed in paragraph 0025.
As per claims 21,25, Mehta et al. discloses wherein a first telemetry data input and are associated with the first hardware component, and wherein a second telemetry data input and are associated with the first node (paragraph 0067 – metrics are identified and collected; paragraph 0017 – performance of computer resources, further disclosed in paragraph 0015, running workloads is measured through various metrics; the hardware components are disclosed in paragraph 0015 – servers, memory, databases, network devices, etc) .
Mehta et al. fails to explicitly state a first metadata input and a second metadata input.
Mehta et al. does disclose performance of computer resources running workloads is measured through various metrics in paragraphs 0017,0019.
Poothia et al. discloses a first metadata input and a second metadata input in paragraph 0025 – data and/or metadata associated with computational workloads.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first metadata, second metadata associated with the computation workloads of Poothia et al. in the metrics associated with the performance of the computer resources running workloads of Mehta et al. A person of ordinary skill in the art would have been motivated to make the modification because metadata associated with workloads are used to determine the proper environment for running specific components as disclosed in paragraph 0025.

Conclusion
There is no prior art rejection for claims 6,7,9-12,15,16,18,19,22 because the limitations could not be found in prior art references found or no reason to combine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113